DETAILED ACTION
This is a notice of allowance in response to the IDS filed 01/28/2021 and the remarks filed 03/24/2021.

Status of Claims
Claims 1-6, 8, 10-16, 19, and 21 are pending;
Claims 1, 5, 6, 11, 13, 14, 19, and 21 are currently amended; claims 2-4, 8, 10, 12, 15, and 16 were previously presented; claims 7, 9, 17, 18, and 20 have been cancelled;
Claims 1-6, 8, 10-16, 19, and 21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response after Final Action
The response filed 03/24/2021, in reply to the Office action mailed 01/07/2021, is hereby entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01/28/2021 has been considered by the Examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with the applicant's representative, Brenda J. Kruse, Reg. No. 70,839, on 03/29/2021.
The application has been amended as follows: 

In the Claims Filed 03/24/2021

	Claim 6, line 5, "the inner" has been changed to --an inner--.

Claim 19, line 5, "the inner" has been changed to --an inner--.

	Claim 21, lines 47-51, "the rearward cross web portion, the rearward fastener portion includes an axial extension" has been amended as: --the rearward cross web portion, the rearward fastener portion has a through portion extending through a rearward opening formed in the lower track from the upper surface side of the lower track to the lower vehicle attachment surface side of the lower track, wherein the rearward fastener portion includes an axial extension--.

Allowable Subject Matter
Claims 1-6, 8, 10-16, 19, and 21 in the response filed 03/24/2021, with the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a track system as specified in claim 1, a vehicle seat as specified in claim 14, or a track system as specified in claim 21.  Relevant references include Sprenger (WO 2018/029149 A1) and Kuroda (US 2016/0039313 A1).
As previously mentioned on page 2 of the Office action mailed 01/07/2021, Sprenger is excepted as prior art under 35 U.S.C. 102(b)(2)(C), since the statement of common ownership, filed 10/01/2020, properly establishes that, not later than the effective filing date of the claimed invention, the subject matter disclosed in Sprenger and the claimed invention were commonly owned by Adient U.S., LLC.  The statement of common ownership, filed 10/01/2020, has been reviewed and accepted by the Examiner as previously noted on page 2 of the Office action mailed 01/07/2021.
With respect to claim 1, as similarly articulated on pages 8-14 of the Office action mailed 12/27/2018, Kuroda discloses a track system (1, fig 4) comprising: a lower track (10, fig 4); a slide block (30, fig 7B) comprising a first slide bar (34, fig 7B), a second slide bar (35, fig 7B), a cross web system (37, 37b, fig 7B), and end stops (36, fig 7B); a lower track to slide block fastening system (13, 14, 38B, 39, figs 4 & 7B); an upper track (20, fig 4); and a first rolling bearing cage (43, fig 4).  Kuroda does not disclose the track system, wherein the cross web system extends "across the upper surface of the lower track in the lateral directions between the lower track side profile portions" (claim 1, lines in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to modify Kuroda with any of the references in the current prior art of record to obtain the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 2-6, 8, and 10-13) are allowable in the Examiner's opinions.
The limitations of claim 1 are similarly recited in claim 14.  Therefore, claim 14 and claims dependent therefrom (i.e., claims 15, 16, and 19) are similarly allowable in the Examiner's opinions for the same reason(s) provided above with respect to claim 1.
The limitations of claim 1 are similarly recited in claim 21.  Therefore, claim 21 is similarly allowable in the Examiner's opinions for the same reason(s) provided above with respect to claim 1.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631